                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ANDREW QUIRUZ,                                     Case No. 17-cv-03300-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DIRECTING PLAINTIFF TO
                                   9             v.                                         FILE A STATUS REPORT RE
                                                                                            SETTLEMENT ON OR BEFORE
                                  10     SPECIALTY COMMODITIES, INC., et al.,               OCTOBER 11, 2019
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 27, 2019, the Court denied without prejudice Plaintiff’s Motion for Preliminary
                                  14   Approval of Class Action Settlement, which had been heard that day. See Order Denying Motion
                                  15   for Preliminary Approval, ECF 58. The Court stated that it could not grant the motion for a
                                  16   number of reasons, noting that the Court had not been provided with a copy of the signed
                                  17   settlement agreement, and the settlement was intended to release a claim under the Fair Labor
                                  18   Standards Act that had not yet been pled. See id. Plaintiff’s counsel stated at the hearing that
                                  19   these and other deficiencies highlighted by the Court would be rectified in a renewed motion for
                                  20   preliminary approval. See id. However, three months have elapsed and no renewed motion has
                                  21   been filed.
                                  22          Plaintiff shall file a status report re settlement on or before October 11, 2019.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: September 27, 2019
                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
